United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 20-1147
                       ___________________________

           Dawn Strope-Robinson; The Estate of David Clair Strope

                                   Plaintiffs - Appellants

                                       v.

                    State Farm Fire and Casualty Company

                                   Defendant - Appellee
                                ____________

                   Appeal from United States District Court
                        for the District of Minnesota
                               ____________

                        Submitted: November 19, 2020
                            Filed: February 5, 2021
                                [Unpublished]
                               ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

      Dawn Strope-Robinson, the grantee beneficiary of her uncle’s transfer on
death deed, filed a claim with his homeowner’s insurance after a fire occurred a
few days following his death. The insurer partially denied the claim and Strope-
 Robinson filed this declaratory judgment action. The district court 1 granted
 summary judgment to the insurer, and we affirm.

                                              I.

       State Farm Fire and Casualty Company issued a homeowner’s insurance
 contract to David Strope for his house in Orr, Minnesota. On August 10, 2017,
 Strope executed a transfer on death deed to convey the property to his niece, Dawn
 Strope-Robinson. The transfer on death deed was then recorded on August 11.
 Strope died on August 14. Six days later, Strope’s ex-wife intentionally set the
 house on fire, damaging the home and personal property inside.

        Strope-Robinson was appointed special administrator and personal
 representative of the Estate. She filed a claim with State Farm for coverage of the
 loss of the house, loss of use for the fair rental value of the house, and loss of personal
 property. State Farm granted the claim for the loss of personal property, but denied
 the other claims because Strope-Robinson was not a named insured under the
 policy and the named insured, David Strope, had no insurable interest in the home
 at the time of the fire.

        After Strope-Robinson sued, State Farm removed the suit to federal court
 under diversity jurisdiction. Strope-Robinson then amended her complaint and
 added the Estate of David Clair Strope as a plaintiff. After discovery, the parties
 filed cross motions for summary judgment. The district court granted summary
 judgment to State Farm because the Estate did not have an interest in the property
 at the time it burned and Strope-Robinson was not a named insured. She
 appeals, asking us to grant her summary judgment.




      1
       The Honorable Donovan W. Frank, Senior United States District Judge for
the District of Minnesota.
                                   -2-
                                          II.

       The parties agree on the facts and that Minnesota law governs. “We review
the district court’s summary-judgment decision, including its interpretation of the
contract and state law, de novo.” Yang v. Farmers New World Life Ins. Co., 898
F.3d 825, 827 (8th Cir. 2018). Strope-Robinson argues that the district court
should have granted her or, in the alternative, the Estate summary judgment after
considering Minnesota’s statutes on transfer on death deeds, the insurance
contract, and her equitable concerns, including the reasonable expectations
doctrine and estoppel.

      We first look to applicable Minnesota statutes and the language of the
contract. See Pepper v. State Farm Mut. Auto. Ins. Co., 813 N.W.2d 921, 927
(Minn. 2012). We then address Strope-Robinson’s equitable arguments. See
Shannon v. Great Am. Ins. Co., 276 N.W.2d 77, 78 (Minn. 1979).


                                         A.

       Minnesota’s transfer on death deed statute, Minn. Stat. § 507.071, provides
that the deed “transfers the interest to the grantee beneficiary upon the death of the
grantor owner upon whose death the conveyance or transfer is stated to be
effective, but subject to the survivorship provisions and requirements of section
524.2-702.” Minn. Stat. § 507.071, subdiv. 2.

       Strope-Robinson first argues that the reference to Section 524.2-702, a
provision within Minnesota’s version of the Uniform Probate Code, directly
connects the transfer on death deed to a decedent’s estate and a probate process.
App. Br. 13–14. But the survivor provisions of Section 524.2-702 only limit the
transfer on death deed such that “a beneficiary named in a transfer on death deed
under section 507.071 who fails to survive by 120 hours the grantor owner upon
whose death the conveyance to the beneficiary becomes effective . . . is deemed
to have predeceased the . . . grantor owner testator . . . for purposes of determining
                                         -3-
title to property passing . . . by the transfer on death deed.” Minn. Stat. § 524.2-
702. The provisions do nothing to delay the transfer of interest upon the grantor
owner’s death or to place the property into the probate estate under these facts.

       Next, Strope-Robinson says that the transfer on death deed was still
executory when the home burned because she had not yet obtained a certificate
described in the statute as clearance for public assistance claims and liens. App.
Br. 14. Subdivision 23 of Section 507.071 provides that “[a]ny person claiming an
interest in real property conveyed or transferred by a transfer on death deed, or the
person’s attorney or other agent, may apply . . . for a clearance certificate for the
real property described in the transfer on death deed.” (emphasis added). The
permissive language of Subdivision 23 precludes Strope-Robinson’s argument.

       Finally, Strope-Robinson cites an unrelated provision, Minn. Stat. §
256B.15, that addresses medical assistance liens and encumbrances on the
property but does nothing to delay the transfer of the grantor owner’s interest. But
appellants do not argue that Strope’s property was subject to such an obligation.
Section 256B.15 does not apply because it only addresses the continuing
encumbrance on a property if it is subject to a medical assistance lien or other type
of obligation.

       The plain language of Section 507.071, considered as a whole, says that a
grantor owner’s property interest transfers “upon the death of the grantor owner.”
Minn. Stat. § 507.071, subdiv. 2. David Strope died on August 14, 2017, after
executing and recording a transfer on death deed naming Strope-Robinson as the
grantee beneficiary. Under Minnesota law, we conclude that Strope-Robinson was
the sole owner of the property named in that deed when it burned on August 20,
2017.

                                         B.


     State Farm’s contract with Strope does not provide coverage for Strope-
Robinson or for Strope-Robinson as the personal representative of the Estate of

                                        -4-
 David Clair Strope. Minnesota’s “‘well-settled general rule in the construction of
 insurance contracts’ permits parties ‘to contract as they desire, and so long as
 coverage required by law is not omitted and policy provisions do not contravene
 applicable statutes, the extent of the insurer’s liability is governed by the contract
 entered into.’” Pepper, 813 N.W.2d at 927 (quoting Am. Family Mut. Ins. Co. v.
 Ryan, 330 N.W.2d 113, 115 (Minn.1983)).


        “The general nature of the relation between an insurer and an insured is
 purely a contractual one personal to the insured, even though the policy must in
 form comply with statutory or standard policy provisions.” Closuit v. Mitby, 56
 N.W.2d 428, 431 (Minn. 1953). “[I]n the absence of assignment or express
 stipulation of the parties . . . [,] policies of insurance do not attach to or run with
 the property insured. . . [and] [i]n case of a conveyance or assignment of the
 property, they do not go with it as an incident thereto . . . .” Id. (citation omitted).

        The homeowner’s policy defines “insured” as: “you and, if residents of your
 household: (a) your relatives, and (b) any other person under the age of 21 who is
 in the care of a person described above.” D. Ct. Dkt. 42-1 at 17. Another provision
 addresses the effect of any insured’s death:

        If any person shown in the Declarations or the spouse, if a resident
        of the same household, dies: (a) we insure the legal representative of
        the deceased. This condition applies only with respect to the premises
        and the property of the deceased covered under this policy at the time
        of death; (b) insured includes: (1) any member of your household
        who is an insured at the time of your death, but only while a resident
        of the residence premises; and (2) with respect to your property, the
        person having proper temporary custody of the property until
        appointment and qualification of a legal representative.

Id. at 36.

       Here, the property insurance was a personal contract between David and
 Denise Strope, the named insureds, and State Farm, the insurer. Id. at 13. Denise

                                           -5-
Strope, David’s ex-wife, is not a claimant or a party. David Strope’s death triggered
the transfer of his property interest to Strope-Robinson, so Strope’s estate had no
interest in the real property or dwelling at the time of the fire. No policy provision
assigned or stipulated transfer to Strope-Robinson of the insurance contract after
the land’s conveyance. Under Closuit, State Farm did not enter into an insurance
contract with Strope-Robinson and State Farm’s policy did not run with the
property after it was conveyed, so State Farm properly denied the claim.

                                          C.

      Finally, Strope-Robinson raises the equitable arguments of reasonable
expectations and estoppel. Neither is colorable here.

       The doctrine of reasonable expectations applies only in cases involving
contracts with hidden exclusions, Carlson v. Allstate Ins. Co., 749 N.W.2d 41, 49
(Minn. 2008), and Strope-Robinson points to no such language hiding an
exclusion. Strope-Robinson’s estoppel argument is equally unavailing. She argues
that because State Farm did not cancel the policy or return a pro-rata premium
paid, it should be estopped from denying coverage. Neither the policy provisions
nor Minnesota law support this theory. Plus, Strope-Robinson, as special
administrator and personal representative for the Estate, never sought to cancel the
policy.

                                          III.

    For the reasons set forth above, we affirm the district court’s grant of
summary judgment to State Farm.
                      ______________________________




                                         -6-